Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-16) in the reply filed on 4/26/2022 is acknowledged. Claims 17-20 are now withdrawn from further examination.
Claim Objections
Claim 12 is objected to because of the following informalities:  In Line 2, the recitation of, “a corresponding blade” should recite, “a corresponding blade of said plurality of blades” to improve clarity. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 14, the recitation of, “at least one alignment opening” in Line 3 is unclear if this is the same one previously recited in Line 2. For the purposes of prior art examination, the recitation is considered to mean the same one.
Regarding Claim 16, the recitation of, 
“said outer ring” in Line 1-2 lacks antecedent basis. 
“substantially similar” in Line 3 is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    684
    980
    media_image1.png
    Greyscale


Claims 1, 2, 5-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumida (JPH03141900).
Regarding Claim 1, Izumida discloses a fan hub for use in a fan assembly configured to rotate about an axis, said fan hub comprising:
a core ring (see figure 3 also reproduced/annotated above);
a first inner ring (see annotated figure 3) circumscribing said core ring (see annotated figure 3);
a first plurality of circumferentially-spaced ribs (see annotated figure 3) extending between said core ring and said first inner ring (see annotated figure 3);
a second inner ring (see annotated figure 3) circumscribing said first inner ring (see annotated figure 3); and
a second plurality of circumferentially-spaced ribs (see annotated figure 3) extending between said first inner ring and said second inner ring (see annotated figure 3).
Regarding Claim 2, Izumida discloses that a quantity of ribs of said first plurality of ribs is equal to a quantity of ribs of said second plurality of ribs (see eight first and second ribs, annotated figure 3).
Regarding Claim 5, Izumida discloses that said second plurality of ribs are deformable (second ribs inherently are deformable to an extent) to facilitate balancing said fan assembly (intended use recitation).
Regarding Claim 6, Izumida discloses that said first plurality of ribs is circumferentially offset from said second plurality of ribs (see first and second ribs arrangement, annotated figure 3).
Regarding Claim 7, Izumida discloses that each rib of said first plurality of ribs is connected to said first inner ring approximately midway between adjacent ribs of said second plurality of ribs (see first and second ribs arrangement, annotated figure 3).
Regarding Claim 8, Izumida discloses that an outer ring (103, figure 3) circumscribing said second inner ring to define a radial gap therebetween (see S, figure 2 also reproduced below), wherein said radial gap forms a continuous circle about said second inner ring (best seen from figures 2 and 3).

    PNG
    media_image2.png
    316
    366
    media_image2.png
    Greyscale

Regarding Claim 9, Izumida discloses that said radial gap is configured to receive at least one balancing weight (400, figure 2).
Regarding Claim 10, Izumida discloses an electric motor assembly comprising:
an electric motor (motor implicit from motor shaft, see Page 2, Para 2, Line 7 of translation); and
a fan assembly coupled to said electric motor and configured to rotate about an axis (implicit from figure 2-4), said fan assembly comprising:
a hub (see annotated figure 3) comprising,
a core ring (see annotated figure 3);
a first inner ring (see annotated figure 3) circumscribing said core ring (see annotated figure 3);
a first plurality of circumferentially-spaced ribs (see annotated figure 3) extending between said core ring and said first inner ring (see annotated figure 3);
a second inner ring (see annotated figure 3) circumscribing said first inner ring (see annotated figure 3); and
a second plurality of circumferentially-spaced ribs (see annotated figure 3) extending between said first inner ring and said second inner ring (see annotated figure 3).
a plurality of circumferentially-spaced blades (see 300, figure 3) coupled to an outer periphery of said hub (see annotated figure 3).
Regarding Claim 11, Izumida discloses that a quantity of ribs of said second plurality of ribs is equal to a quantity of said blades (see eight first and second ribs, annotated figure 3).
Regarding Claim 15, Izumida discloses that an outer ring (103, figure 2 or 3) circumscribing said second inner ring (see figure 3), wherein said outer ring comprises a first axial height and said second inner ring comprises a second axial height less than the first axial height (best seen from figure 4).
Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2009/0191055 A1) hereinafter referred to as Li.

    PNG
    media_image3.png
    438
    520
    media_image3.png
    Greyscale

Regarding Claim 1, Li discloses a fan hub for use in a fan assembly configured to rotate about an axis, said fan hub comprising:
a core ring (see figure 1 also reproduced/annotated above);
a first inner ring (see annotated figure 1) circumscribing said core ring (see annotated figure 1);
a first plurality of circumferentially-spaced ribs (see annotated figure 1) extending between said core ring and said first inner ring (see annotated figure 1);
a second inner ring (see annotated figure 1) circumscribing said first inner ring (see annotated figure 1); and
a second plurality of circumferentially-spaced ribs (4, figure 1) extending between said first inner ring and said second inner ring (see annotated figure 1).
Regarding Claim 3, Li discloses that each rib of said first plurality of ribs comprises a first radial length (see radial length of first ribs, annotated figure 1), and wherein each rib of said second plurality of ribs comprises a second radial length (see radial length of first ribs, annotated figure 1) greater than the first radial length (see annotated figure 1).
Regarding Claim 4, Li discloses that the second radial length is at least twice the first radial length (see annotated figure 1).
Regarding Claim 10, Li discloses an electric motor assembly comprising:
an electric motor (implicit motor from fan structure illustrated in figure 1); and
a fan assembly (see figure 1) coupled to said electric motor and configured to rotate about an axis (implicit from figure 1), said fan assembly comprising:
a hub (1, figure 1) comprising,
a core ring (see annotated figure 1);
a first inner ring (see annotated figure 1) circumscribing said core ring (see annotated figure 1);
a first plurality of circumferentially-spaced ribs (see annotated figure 1) extending between said core ring and said first inner ring (see annotated figure 1);
a second inner ring (see annotated figure 1) circumscribing said first inner ring (see annotated figure 1); and
a second plurality of circumferentially-spaced ribs (4, figure 1) extending between said first inner ring and said second inner ring (see annotated figure 1);
and a plurality of circumferentially-spaced blades (2, figure 1) coupled to an outer periphery of said hub (see figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li. 
Regarding Claim 12, Li discloses all of the limitations of Claim 10 as discussed above but is silent on each rib of said second plurality of ribs being aligned with a circumferential midpoint of a corresponding blade along said outer periphery.
Since Applicant provides no criticality of the arrangement of the second ribs with respect to the outer periphery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of each of the second ribs of Li, such that each rib of said second plurality of ribs is aligned with a circumferential midpoint of a corresponding blade along said outer periphery. Doing so would be a mere rearrangement of the second ribs for the purposes of providing reinforcement to the fan assembly.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Inouchi et al. (US 10,731,658 B2) hereinafter referred to as Inouchi. 
Regarding Claim 13, Li discloses all of the limitations of Claim 10 as discussed above but is silent on, at least one alignment device extending from said first inner ring. 
Inouchi relates to an axial fan which is in the same field of endeavor as the claimed invention and teaches of at least one alignment device (413, figure 8 also reproduced below) extending from an inner ring (see 411, figure 8).

    PNG
    media_image4.png
    511
    628
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner ring of Li by incorporating the teaching of Inouchi and have at least one alignment device extending from said first inner ring. Doing so allows for ease of positioning of the fan structure onto a respective motor assembly.
Regarding Claim 14, Li in view of Inouchi discloses and teaches all of the limitations of Claim 13 as discussed above, but is silent on said electric motor comprising a rotor assembly comprising at least one alignment opening, wherein said at least one alignment device is configured to mate with at least one alignment opening.
Inouchi further teaches a rotor assembly (33, figure 6 also reproduced below) comprising at least one alignment opening (334, figure 6), wherein said at least one alignment device is configured to mate with at least one alignment opening (best seen from figure 1).

    PNG
    media_image5.png
    512
    437
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor assembly of Li by incorporating the teaching of Inouchi and have said electric motor comprise a rotor assembly comprising at least one alignment opening, wherein said at least one alignment device is configured to mate with at least one alignment opening. Doing so allows for ease of positioning between structural components of the fan assembly.

**Regarding Claim 16, while no art has been applied, an indication of allowability has been hereby reserved pending Applicant’s response to the 112(b) rejection(s) set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11060528 B2 relates to an axial fan wheel including ribs (see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745